Citation Nr: 1328513	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for IgA deficiency.

2.  Entitlement to a compensable initial rating for left 
knee sprain with Baker's cyst, for the period before June 
18, 2009.

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee sprain with Baker's cyst for the period from 
June 18, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to 
January 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which inter 
alia, denied service connection for IgA deficiency and 
granted service connection for residuals of a left knee 
sprain with an assigned noncompensable initial disability 
rating, effective January 14, 2007.  A timely appeal as to 
those issues was filed in March 2007.  

In a July 2009 rating decision, the RO increased the 
evaluation of the left knee disability involved in the 
present appeal to 10 percent disabling, effective June 18, 
2009.  Because the maximum benefit was not granted, the 
issue of entitlement to a higher evaluation remained on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's appeal also initially included the issues of 
service connection for celiac disease, service connection 
for thyroiditis, and service connection for glaucoma.  
However, the Veteran's claims of service connection for 
thyroiditis and glaucoma were not preserved for appeal in 
the Veteran's September 2007 substantive appeal.  Further, 
the Veteran has not indicated that she wishes to continue 
her appeal as to those issues.  The Veteran's claim of 
service connection for celiac disease was granted in full in 
a July 2009 rating decision.  Under the circumstances, these 
additional issues are not presently on appeal before the 
Board.

In July 2011 this matter was last before the Board at which 
time it was remanded to afford the Veteran a hearing before 
the Board.  A videoconference hearing before the Board was 
scheduled to occur on March 9, 2012.  However, via a 
February 2012 written communication, the Veteran withdrew 
her request for a hearing before the Board.  

The issue of entitlement to service connection for IgA 
deficiency is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the entire period on appeal, the Veteran's left 
knee sprain with Baker's cyst has caused pain and limitation 
of activity, but has not manifested by locking, ankylosis, 
recurrent subluxation, lateral instability, impairment of 
the tibia and fibula or genu recurvatum; flexion of the left 
knee has never been limited to approximately 45 degrees or 
less and extension has never been limited to approximately 
10 degrees or more.


CONCLUSIONS OF LAW

1.  Prior to June 18, 2009, the criteria for an initial 
evaluation of 10 percent, but no greater, for left knee 
sprain with Baker's cyst have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5256-5263 (2012).

2.  From June 18, 2009, the criteria for an initial 
evaluation in excess of 10 percent for left knee sprain with 
Baker's cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5256-5263 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address 
the rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In a case such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  The Veteran has not alleged any prejudice; thus, 
that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied 
with the notice provisions of 38 U.S.C.A. § 5103(a).  As 
part of the Benefits Delivery at Discharge Program (BDD), 
the Veteran was advised of how to substantiate her claim for 
service connection, her and VA's respective duties in 
developing the claim and as to the disability rating and 
effective date elements of her claim.

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the severity of her condition.  All known and 
available records relevant to the issues adjudicated on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate.  
They are predicated on a substantial review of the record 
and medical findings and consider the Veteran's complaints, 
symptoms and history.  As the examination reports ultimately 
provide sufficient information such that the Board can 
render an informed determination, they are adequate.  
Accordingly, VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues 
addressed in this decision has been met.  38 C.F.R. § 
3.159(c)(4).

VA has complied with the notice and assistance requirements 
and the Veteran is not prejudiced by a decision on the claim 
at this time.

Laws and Regulations

The RO has evaluated the Veteran's left knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260 (2012).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2012).

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2012).  Separate rating codes identify the 
various disabilities. 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14.  Notwithstanding the above, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
"staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Diagnostic Code 5010 provides that arthritis due to trauma 
should be rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a.  When there is no limitation of motion of 
the specific joint or joints that involve degenerative 
arthritis, Diagnostic Code 5003 provides a 20 percent rating 
for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups. Note (1) provides that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic 
codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic 
codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling.  Extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more is to be rated 60 percent disabling.  38 C.F.R. § 
4.71a.
Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  Id.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When X-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a. Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 
degrees is rated noncompensably (zero percent) disabling; 
flexion of the leg limited to 45 degrees is rated 10 percent 
disabling; flexion of the leg limited to 30 degrees is rated 
20 percent disabling; and flexion of the leg limited to 15 
degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 09-04 (separate ratings may be granted based 
on limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261) of the same 
knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg limited to 5 
degrees is rated noncompensably (zero percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 
degrees is rated 20 percent disabling; extension of the leg 
limited to 20 degrees is rated 30 percent disabling; 
extension of the leg limited to 30 degrees is rated 40 
percent disabling; and extension of the leg limited to 45 
degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula. Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling. 38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent 
evaluation for genu recurvatum.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Facts

By way of background, a January 2005 service treatment 
record documents a complaint of left knee pain with 
radiating tingling and numbness in the left lower extremity 
to the dorsum of the left foot following a fall on the left 
knee 1 1/2 years prior.  Clinical neurological testing 
resulted in normal EMG and NCV studies, however.

A November 2005 service treatment record documents a 
complaint of an injured left knee.  Examination showed full 
range of motion and there was no joint line tenderness.  
McMurray's sign was negative.  The popliteal space was 
tender and a Baker's cyst was assessed.  

In August 2006, prior to her discharge, the Veteran filed 
her claim under the BDD program.  In December 2006, she was 
afforded a VA (QTC) examination.  At the time of the 
examination, a history of popliteal pain for 3 years was 
noted.  The Veteran then complained of occasional pain, as 
well as weakness due to pain and swelling behind the knee.  
She complained of the occurrence of pain 1 time per month, 
lasting for 1 week.  She described burning and sharp pain 
that travelled down the back of her leg and at a level of 
6/10.  She denied incapacitation and there was no functional 
impairment from the condition.  There were signs of 
decreased sensation of the inferior popliteal fossa, 
although motor and sensory examination was within normal 
limits.  Objective examination showed flexion to 140 degrees 
and extension to zero degrees.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Anterior 
and posterior cruciate ligament testing of the left knee was 
within normal limits, as was testing of the medial and 
lateral meniscus of the left knee.  Gross examination of the 
muscles was within normal limits.  The examiner assessed 
status-post left knee sprain with residuals.  

Following this examination, there appears a February 2007 e-
mail thread in the claims file noting that clarification was 
sought on the part of the QTC opinion that noted decreased 
sensation.  The e-mail thread reflects that an assessment of 
status-post knee sprain with residuals was assessed, with 
subjective factors of pain and objective factors disclosed 
by examination. 

In a March 2007 statement the Veteran related her 
disagreement with the assigned non-compensable evaluation.  
She related that she was unable to do many things, e.g. 
stretch, run, exercise or sit in a chair for a long period 
of time as the back of her knee would swell.  In an April 
2007 statement, she reiterated her reasons for disagreeing 
with the assigned noncompensable evaluation.  

On June 18, 2009, the Veteran was afforded another VA (QTC) 
examination.  At the time of the examination, the Veteran 
complained of pain in the left knee occurring 2 times per 
day and lasting for 2 days.  She also complained that the 
pain was burning and sharp, and travelled down her left leg.  
She characterized the pain as ranging from 2/10 to 10/10 in 
severity, elicited by physical activity and occurring 
spontaneously.  She also complained of weakness and 
swelling, but denied stiffness, heat, redness, giving way, 
lack of endurance, locking, fatigability and dislocation.  
She was not receiving any treatment for the condition at the 
time of the examination and had never had surgery or been 
hospitalized for the condition.  She complained that the 
condition prevented her from sitting, exercising and walking 
without pain.  Objective examination of the left knee showed 
tenderness, but no signs of edema, effusion, weakness, 
redness, heat or guarding of movement.  There was no 
subluxation.  Examination also showed no locking pain, genu 
recurvatum or crepitus.  Flexion was to 135 degrees, with 
pain beginning at 130.  Extension was to zero degrees.  Pain 
was noted as having the major functional impact and as the 
cause of additional imitation of motion, as quantified by 
the examiner.  Joint function was not additionally limited 
by fatigue, weakness, lack of endurance and incoordination.  
Anterior and posterior cruciate ligament stability testing 
was within normal limits, as was testing of the medial and 
collateral ligaments and the medial and lateral menisci.  X-
rays were within normal limits.  The examiner assessed 
"Baker's cyst of the left knee" and changed the diagnosis as 
no evidence of a sprain was found at the time of the 
examination.  

In October 2011, the Veteran was afforded another VA 
examination.  At the time of the examination, she complained 
of weakness, swelling, heat, giving way, lack of endurance 
and pain.  She denied stiffness, redness, locking, 
fatigability, deformity, drainage, effusion, subluxation and 
dislocation.  She reported flare-ups as often as 7 times per 
month, lasting for 2 days each time, with pain at a level of 
10/10 at worst.  During flare-ups, she experienced neither 
functional impairment nor any limitation of motion of the 
joint.  She reported difficulty with standing and walking, 
particularly painful prolonged standing, and stiffness with 
walking.  She had not been hospitalized or had surgery for 
her left knee condition, and denied any incapacitation over 
the prior 12 months.  Objective examination showed no signs 
of edema, instability, abnormal movement, effusion, 
weakness, tenderness, redness, heat, deformity, 
malalignment, drainage, subluxation or guarding of movement.  
There was no locking, pain, genu recurvatum, crepitus or 
ankylosis.  Flexion was to 120 degrees, with pain at that 
point.  Extension was to 5 degrees, with pain at that point, 
as well.  Joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after use.  Testing of the medial/collateral ligaments was 
normal, as was testing of the anterior/posterior cruciate 
ligaments and the medial/lateral menisci.  X-rays were 
within normal limits and "left knee sprain with Baker's 
cyst" was assessed.  

Analysis

Based on the foregoing evidence, and after affording the 
Veteran the benefit of the doubt, the Board finds that the 
functional loss due to pain associated with the Veteran's 
left knee disability is sufficient to warrant a rating of 10 
percent for the entire period involved in the present 
appeal.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 
202 (1995) (Painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation).  In this regard, the Board acknowledges that 
the range of motion findings demonstrated on examination 
have consistently failed to satisfy the criteria for a 
compensable rating under the applicable diagnostic code.  
However, examination has also consistently shown symptoms, 
such as pain, that the Veteran has competently indicated 
limited her ability to stand, sit and walk.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but 
not competent to provide evidence as to more complex medical 
questions).  Accordingly, the Board finds that the overall 
degree of functional loss is akin to the degree of 
impairment contemplated by a 10 percent evaluation.  
Fenderson, supra.

The Board has considered whether an evaluation in excess of 
10 percent is warranted throughout the entire applicable 
period.  However, the Board points out that Diagnostic Codes 
5256, 5257, 5258, 5259, 5262 and 5263 cannot provide for a 
higher evaluation.  As outlined above, ankylosis, recurrent 
subluxation or instability, and dislocated semilunar 
cartilage have not been demonstrated on objective 
examination.  No impairment of the tibia and fibula has been 
demonstrated.  Genu recurvatum has not been shown.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

In considering either Diagnostic Code 5260 or 5261, which 
provide for evaluation of limitation of flexion and 
extension, the Board has again also considered the DeLuca 
factors, such as additional limitation of motion resulting 
from symptoms such as pain on motion or fatigability.  
However, even taking such factors into account, the evidence 
has never shown a significant degree of limitation of 
flexion or extension, much less flexion limited to 
approximately 45 degrees or less or extension limited to 
approximately 10 degrees or more.  Accordingly, an 
evaluation in excess of 10 percent is not warranted.  
Fenderson, supra.

The Board also acknowledges that VA examination in August 
2006 noted signs of decreased sensation of the inferior 
popliteal fossa.  Nevertheless, VA examination then and 
thereafter did not result in the assessment of any 
associated neurologic abnormality.  Notably, EMG and NCV 
studies conducted in January 2005 were normal and the 
Veteran has never had surgery due to this condition.  
Accordingly, the Board does not conclude that a separate 
evaluation for any neurological residuals.  

Extraschedular Consideration

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected left knee disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's condition with the established criteria 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  The rating 
criteria specifically contemplate the Veteran's 
symptomatology, as well as economic impairment.

In short, there is nothing in the record to indicate that 
the service-connected disability on appeal causes impairment 
over and above that which is contemplated in the assigned 10 
percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a 10 percent evaluation, but no greater, for 
left knee sprain with Baker's cyst, for the period before 
June 18, 2009, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
left knee sprain with Baker's cyst for the period from June 
18, 2009, is denied.  


REMAND

In furtherance of substantiating her claim for service 
connection of IgA deficiency, the Veteran was afforded a VA 
(QTC) examination in December 2006.  The examination report 
documents that the examiner stated that the Veteran had 
"been suffering from partial IgA deficiency," but that the 
"current symptoms" were "none" and that the Veteran reported 
that the condition was asymptomatic.  However, in the 
diagnosis section of the examination report the examiner 
stated that "there is no diagnosis because there is no 
pathology to render a diagnosis."  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  In Stefl 
v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, 
"[w]ithout a medical opinion that clearly addresses the 
relevant facts and medical science, the Board is left to 
rely on its own lay opinion, which it is forbidden from 
doing."  It is incumbent upon the rating board to return an 
examination report as inadequate if it does not contain 
sufficient detail.  38 C.F.R. § 4.2 (2012).

The Veteran should be afforded a new VA examination to 
address her claim for service connection of IgA deficiency.  
The December 2006 examiner offered contradictory 
information.  On one hand, he related that the Veteran 
suffered from "partial IgA deficiency," described as 
asymptomatic.  However, on the other hand, he concluded that 
there was no such diagnosis as there was no pathology to 
support one.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination to assess the 
nature and etiology of her claimed IgA 
deficiency.

The entire claims file (i.e., both the 
paper claims file and any relevant medical 
records contained in the Veteran's Virtual 
VA eFolder) should be made available to 
and be reviewed by the examiner, and it 
should be confirmed that such records were 
available for review.

After review of the record, and upon 
examination of the Veteran, the examiner 
should specifically indicate whether the 
Veteran currently has IgA deficiency and 
whether such constitutes an actual 
disability or is a laboratory finding 
only.

If IgA deficiency is present, and the 
examiner concludes that such constitutes a 
disability, as opposed to a laboratory 
finding, the examiner should offer an 
opinion as to whether such is at least as 
likely as not (50/50 probability or 
better) related to her military service.

The examiner is asked to provide the 
underlying reasons for any opinion 
expressed.  If the examiner is unable to 
reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering 
an opinion.

2.  Then, after conducting any additional 
indicated development, readjudicate the 
claim currently on appeal.  If the benefit 
sought on appeal remains denied, issue a 
Supplemental Statement of the Case and 
provide the appellant and her 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


